                                  Case 2:20-cv-01239-GMN-EJY Document 11 Filed 08/04/20 Page 1 of 2



                              1   TIMOTHY J. LEPORE (SBN 13908)
                                  ROPERS MAJESKI PC
                              2   3753 Howard Hughes Pkwy, Suite 200
                                  Las Vegas, NV 89169
                              3   Telephone:   702.954.8300
                                  Facsimile:   213.312.2001
                              4   Email:       timothy.lepore@ropers.com
                              5   Attorneys for Defendant
                                  Loanpal, LLC
                              6

                              7

                              8
                                                                     UNITED STATES DISTRICT COURT
                              9
                                                                         DISTRICT OF NEVADA
A Professional Corporation




                             10

                             11   FERNANDA N. ANDRADE, an individual                     Case No. 2:20:cv-01239-GMN-EJY
        Las Vegas




                             12                         Plaintiff,                       STIPULATION TO EXTEND
                                                                                         DEADLINE FOR DEFENDANT
                             13            v.                                            LOANPAL’S RESPONSE TO
                                                                                         PLAINTIFF’S COMPLAINT
                             14   LOANPAL, LLC, a foreign limited-liability
                                  company; EQUIFAX INFORMATION                           (FIRST REQUEST)
                             15   SERVICES, LLC, a foreign limited-liability
                                  company; EXPERIAN INFORMATION                          Proposed Order Submitted Herewith
                             16   SOLUTIONS, INC., a foreign corporation;
                                  TRANS UNION LLC, a foreign limited-
                             17   liability company,
                             18                         Defendants.
                             19

                             20            Plaintiff FERNANDA N. ANDRADE (“Plaintiff”) and Defendant LOANPAL, LLC

                             21   (“Defendant Loanpal”), by and through their respective undersigned counsel of record, stipulate

                             22   and agree as follows:

                             23            1.        Plaintiff filed her Complaint in the instant matter, naming Defendant Loanpal;

                             24   Equifax Information Services, LLC; Experian Information Solutions, Inc.; Trans Union LLC, on

                             25   or about July 2, 2020. (ECF No. 1).

                             26            2.        Defendant Loanpal was served with Plaintiff’s Complaint on or about July 21, 2020.

                             27   (ECF No. 8).

                             28            3.        Pursuant to the Federal Rules of Civil Procedure, Rule 12, the deadline for

                                  4815-0910-7910.1
                                                                                                                2:20:CV-01239-GMN-EJY
                                  Case 2:20-cv-01239-GMN-EJY Document 11 Filed 08/04/20 Page 2 of 2



                              1   Defendant Loanpal to serve a responsive pleading to Plaintiff’s Complaint is on or before August
                              2   11, 2020. Fed. R. Civ. P. 12(b)(1).
                              3            4.        On or about August 4, 2020, Plaintiff and Loanpal stipulated to extend deadline for
                              4   Loanpal to respond to Plaintiff’s Complaint to September 10, 2020.
                              5            5.        Good cause exists for this extension as Loanpal requires additional time to conduct
                              6   an internal investigation prior to responding to Plaintiff’s Complaint, which will also allow Loanpal
                              7   and Plaintiff time to discuss the possibility of early resolution of Plaintiff’s claims.
                              8            6.        This is the first stipulation for extension of time for Loanpal to serve a response to
                              9   Plaintiff’s Complaint.
A Professional Corporation




                             10            It is so stipulated and agreed as of the last date set forth below:
                             11   LAW OFFICE OF KEVIN L. HERNANDEZ                      ROPERS MAJESKI PC
        Las Vegas




                             12

                             13   By: /s/ Kevin L. Hernandez                            By: /s/ Timothy J. Lepore
                                      KEVIN L. HERNANDEZ                                    TIMOTHY J. LEPORE
                             14       Attorneys for Plaintiff                               Attorneys for Defendant
                                      Fernando N. Andrade                                   Loanpal, LLC
                             15
                                  DATED:             August 4, 2020                   DATED:          August 4, 2020
                             16

                             17

                             18

                             19

                             20                                                      IT IS SO ORDERED.

                             21
                                                                                     _____________________________
                             22
                                                                                     U.S. MAGISTRATE JUDGE
                             23
                                                                                     Dated: August 3, 2020
                             24

                             25

                             26

                             27
                             28

                                  4815-0910-7910.1
                                                                                      -2-                          2:20:CV-01239-GMN-EJY
